Morrissey, C. J.
This action was brought to enjoin the officers of defendant school district from removing the schoolhouse and other school property of what was formerly school district No. 35 of Cheyenne and Deuel counties and appropriating it to the use of defendant district. There was judgment for defendant, and plaintiffs appeal.
On and prior to May 14, 1919, school district No. 35 of Cheyenne and Deuel counties was comprised of territory in these counties; school district No. 6 of Deuel and Gar-, den counties was comprised of territory lying within these two counties; and school district No 14 of Garden county lay wholly within that county. The three districts were contiguous. May 14, 1919, the board of trustees of each of the districts mentioned met in joint conference and agreed to submit a proposition to the voters of each district for the consolidation of the three districts. Notices were posted in each of the districts, and May 27, 1919, an election was held in each district and a majority of the votes cast in each district was in favor of consolidation. The county superintendent of each county having territory Avithin the boundaries of the new district was notified of the result of the elections held, and each took steps to perfect an' organization of the new district under chapter 121, Laws 1915. An election was held June 9, 1919, and a board of trustees elected for the neAV district. Appellants’ petition alleges that appellants are residents, electors, and taxpayers of the original school district No. 35, but the proof does not sustain these allegations. In Hess v. Dodge, 82 Neb. 35, it was held, in an action very similar to the one at bar, that the allegations just mentioned are material and necessary, and that Avithout them a petition is demurrable. Being necessary and material to the petition, it follows that the allegations must be proved upon the trial when put in issue by the answer, as Avas done in the instant case. Proof being lacking on these material *687allegations of the petition, we must decline to examine further into the record, and the judgment is
Affirmed.